JUDGE, J.
Section 1981 of the Code exempts the husband from all liability for the debts of the wife, contracted before marriage; but provides that she may be sued alone for the recovery of such debts, and that her separate estate shall be liable to the satisfaction thereof, as if she were an unmarried woman. In an action for the recovery of such a debt, we held in Zachary v. Cadenhead, at the June term, 1866, that the wife must be sued alone; that it was not necessary to aver in the complaint that she has a separate estate; and that if judgment be recovered against her, the property, if any, constituting her separate estate, is liable for its satisfaction. The cause of action declared on in this case, shows no liability on the part of the husband; and the wife not having been brought into court by the service of process upon her, the judgment must be reversed, and the cause remanded.